Citation Nr: 0026455	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  94-33 280	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving 
Department of Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Howard P. Kasdan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1970 
and from May 1971 to October 1971.  He died in April 1993.  
The appellant alleges that she is the veteran's surviving 
spouse.  Her claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 administrative 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO) determined that the 
appellant's marriage to the veteran is not deemed valid for 
VA purposes.  In September 1999, the Board remanded this 
claim to the RO for the purpose of scheduling the appellant 
for a hearing before the Board.  In April 2000, in compliance 
with the Board's remand instructions, the appellant was 
afforded a hearing before the undersigned Board Member.


FINDINGS OF FACT

1.  The veteran and M. were married in May 1961, and they 
never obtained a legal divorce.

2.  The veteran and the appellant were married in June 1969. 

3.  A claim for Dependency and Indemnity Compensation (DIC) 
or death pension benefits was filed by the veteran's legal 
surviving spouse in September 1993, and the RO found the 
legal surviving spouse entitled to such benefits in February 
1994.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for the purpose of receiving VA benefits.  
38 U.S.C.A. §§ 101(3), 103(a), (c) (West 1991); 38 C.F.R. §§ 
3.1(j), 3.50, 3.52 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to recognition as the veteran's surviving spouse for 
the purpose of receiving VA benefits.  Generally, to be 
entitled to VA benefits as a "surviving spouse" of a veteran, 
a claimant must: (1) be of the opposite sex of the veteran; 
(2) have been the veteran's spouse at the time of the 
veteran's death; (3) have lived continuously with the veteran 
from the date of their marriage to the date of the veteran's 
death; and (4) not have remarried or, since the veteran's 
death, been living with someone and holding herself out 
openly to the public as the spouse of another person.  38 
U.S.C.A. § 101(3) (West 1991).  

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage or the 
law of the place where the parties resided when the rights to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 1991); 38 
C.F.R. 
§ 3.1(j) (1999).  A valid marriage may be established by 
various types of documentary evidence together with the 
claimant's certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage, provided 
that such facts, if they were to be corroborated by the 
evidence, would warrant acceptance of the marriage as valid.  
38 C.F.R. § 3.205(a) (1999).  

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  38 C.F.R. § 
3.205(a)(6) (1999). 

In this case, the appellant has submitted a certified copy of 
a marriage certificate establishing that she and the veteran 
married on June 14, 1969.  She has also submitted evidence, 
including written statements, hearing testimony and the 
veteran's death certificate, reflecting that: she is female, 
and therefore, the opposite sex of the veteran; and, with the 
exception of one possible separation sometime between 1975 
and 1982 (noted by the veteran in a December 1975 VA Form 21-
527 (Income-Net Worth and Employment Statement), but not 
acknowledged by the appellant), she lived with the veteran as 
his spouse from the date of their marriage, 1969, to the date 
of the veteran's death, 1993.  

Notwithstanding the foregoing, the evidence does not 
establish that a valid marriage existed between the appellant 
and the veteran.  Rather, the evidence establishes that the 
veteran married another woman, M., in May 1961, did not 
obtain a legal divorce from her prior to his death, and was 
thus legally married to her at the time of his death.  Proof 
of termination of a prior marriage will be shown by proof of 
death or a certified copy or abstract of a final decree of 
divorce or annulment specifically reciting the effects of the 
decree.  38 C.F.R. § 3.205(b) (1999).  Since 1983, when M. 
filed a claim for an apportionment of the veteran's VA 
benefits, the RO has attempted to obtain proof of a divorce 
between M. and the veteran from various States.  All attempts 
have been unsuccessful.

In multiple written statements submitted in support of her 
claim and during a hearing held before the undersigned Board 
Member in April 2000, the appellant acknowledged that the 
veteran never divorced M.  However, she stated that, at the 
time of her marriage to the veteran in 1969, she was unaware 
of his marital status and therefore had no knowledge that a 
legal impediment to their marriage existed.  In support of 
this particular assertion, she has submitted an application 
for a marriage license, which she and the veteran signed in 
June 1969, noting that the veteran had no previous marriages.  

Where an attempted marriage of the claimant to the veteran 
was invalid by reason of a legal impediment, the marriage 
will nevertheless be deemed valid if: (1) The marriage 
occurred one year or more before the veteran died or existed 
for any period of time if a child was born of the purported 
marriage or was born to them before such marriage; and (2) 
The claimant entered into the marriage without knowledge of 
the impediment; and (3) The claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) No claim has been filed by a legal 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52 
(1999).  Where a surviving spouse has submitted proof of a 
marriage and also meets the requirements of 38 C.F.R. § 3.52, 
the claimant's signed statement that she had no knowledge of 
an impediment to the marriage will be accepted, in the 
absence of information to the contrary, as proof of the 
marriage.  38 C.F.R. § 3.205(c) (1999).

Pertaining to the requirements of 38 C.F.R. § 3.52 (1999), 
regulations provide that there must be continuous 
cohabitation from the date of marriage to the date of death 
of the veteran except where the evidence shows that any 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the surviving spouse.  The 
statement of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, businesses, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b) (1999).

The appellant has clearly submitted proof of a marriage to 
the veteran; however, she does not meet all of the 
requirements of 38 C.F.R. § 3.52 (1999).  The evidence 
confirms that her marriage to the veteran occurred many years 
before his death, that she entered into the marriage without 
knowledge of the impediment, and that, with the exception of 
one possible separation procured by the veteran without her 
fault, she cohabited with the veteran until the date of his 
death.  However, it also shows that the veteran's legal 
spouse, M., filed a claim for DIC or death pension benefits 
in September 1993, and that the RO found M. entitled to such 
benefits by administrative decision dated February 1994.  In 
light of this fact, the appellant's marriage to the veteran 
in 1969 may not be deemed valid under 38 C.F.R. § 3.52 
(1999).

The appellant's representative argues that the VA should 
recognize that the veteran and M. had in essence a "common 
law divorce," and based on principles of equity, find the 
appellant entitled to recognition as the veteran's surviving 
spouse.  The Board acknowledges and is sympathetic to the 
arguments advanced by the appellant, particularly in view of 
the facts of this case.  However, the legal criteria 
governing one's status as a surviving spouse are clear and 
specific, and the Board is bound by them.  In this case, they 
do not provide a basis upon which a favorable decision can be 
rendered.  The law in this case is dispositive; therefore, 
the appellant's claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The claim of entitlement to recognition as the veteran's 
surviving spouse for the purpose of receiving VA benefits is 
denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

